United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, Douglasville, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1506
Issued: October 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 14, 2007 appellant filed a timely appeal from the Branch of Hearings and
Review’s merit decision dated March 14, 2007 which affirmed the Office of Workers’
Compensation Programs’ November 8, 2006 decision which denied her occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty
FACTUAL HISTORY
On September 12, 2006 appellant, then a 46-year-old rural carrier associate, filed an
occupational disease claim alleging that she sustained a left shoulder injury as the result of lifting
and pulling trays of mail in the performance of duty. She stated that she first became aware of
her condition on March 28, 2006.

Appellant submitted medical evidence in support of her claim. In an August 30, 2006
evaluation statement, Dr. John Donahue, an orthopedic surgeon, diagnosed left shoulder
impingement and possible rotator cuff tear. The Office received a September 29, 2006
authorization request from Dr. Donahue for left shoulder arthroscopic surgery in which he
diagnosed left shoulder impingement, degenerative joint disease and possible rotator cuff tear.
An authorization request form was received for shoulder arthroscopy with the diagnosis of
adhesive capsulitis of shoulder and complete rupture of rotator cuff. The Office also received a
description of the rural carrier position.
On October 5, 2006 the Office informed appellant that additional medical and factual
information was needed to determine whether she was eligible for benefits. Appellant responded
in an October 10, 2006 note. Additional documents were received by the Office including an
October 9, 2006 surgery authorization request and visit notes from March 28 through August 30,
2006 from Dr. Donahue. An April 17, 2006 magnetic resonance imaging (MRI) scan report of
the left humerus revealed a normal examination. An April 12, 2006 MRI scan of the left
shoulder revealed partial tendinopathy of the anterior supraspinatus consistent with tendinitis and
premature osteoarthritis of the glenohumeral joint space. The Office also received an
October 11, 2006 statement from the employing establishment agreeing with appellant’s factual
statements. In an October 17, 2006 note, Dr. Donahue diagnosed left shoulder bursitis and
impingement and stated that appellant would be off work from October 6, 2006 until after
surgery.
On November 8, 2006 the Office denied appellant’s claim on the grounds that the
medical evidence did not establish that her left shoulder condition was causally related to
appellant’s accepted job duties.
On November 13, 2006 appellant requested review of the written record. The Office
received an October 24, 2006 operative report from Dr. Donahue who performed manipulation,
arthroscopic shaving, removal of loose bodies and subacromial decompression for the left
shoulder.
On March 14, 2007 the Branch of Hearings and Review affirmed the Office’s prior
decision which denied appellant’s claim on the grounds that there was no evidence of a causal
relation between appellant’s employment duties and her shoulder condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim by the weight of the reliable,
probative and substantial evidence, including the fact that the individual is an “employee of the
United States” within the meaning of the Act and that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.1
1

Anthony P. Silva, 55 ECAB 179 (2003).

2

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed, or stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.2
While the opinion of a physician supporting causal relationship need not be one of
absolute medical certainty the opinion must not be speculative or equivocal. The opinion should
be expressed in terms of a reasonable degree of medical certainty.3
ANALYSIS
Appellant alleged that her left shoulder condition was causally related to factors of her
federal employment as of March 28, 2006. The Board finds that she has submitted insufficient
medical evidence to establish that her left shoulder condition was caused or aggravated by her
federal employment.
The medical evidence established that appellant was diagnosed with left shoulder
impingement and tendinitis. The factual evidence established that she lifted and pulled trays of
mail in the course of her employment. The case turns on whether the evidence establishes that
appellant’s left shoulder impingement is causally related to her lifting and pulling of mail trays.
The evidence generally required to establish causal relationship is rationalized medical opinion
evidence. The medical opinion must be based on a complete factual and medical background
with an accurate history of the claimant’s employment injury and must explain from a medical
perspective how the current condition is related to the injury.4
The evidence does not contain a medical opinion on causal relationship. In an August 30,
2006 evaluation note, Dr. Donahue did not offer an opinion on causal relationship. In a
September 29, 2006 authorization request, he did not opine about the cause of appellant’s
condition. In March 28 through August 30, 2006 visit notes, Dr. Donahue did not describe
appellant’s employment activities nor did he conclude that her job duties caused her condition.
In an October 17, 2006 work excuse note, he did not mention appellant’s work duties nor did he
offer an opinion on causal relationship. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of diminished probative value on the issue of
causal relationship.5 The medical evidence lacks the requisite medical opinion on causal
relation.

2

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

3

Morris Scanlon, 11 ECAB 384, 385 (1960).

4

Joan R. Donovan, 54 ECAB 615 (2003).

5

Conrad Hightower, 54 ECAB 796 (2003).

3

The medical opinion needed to establish an occupational disease claim must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6 No such opinion has been submitted. As such appellant has failed to submit
medical evidence to establish causal relationship and, therefore, has failed to discharge her
burden of proof to establish that she sustained a condition due to factors of her federal
employment.
CONCLUSION
Appellant has not met her burden of proof to establish that she sustained an occupational
disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 14, 2007 and November 8, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Donald W. Wenzel, 56 ECAB ___ (Docket No. 05-146, issued March 17, 2005).

4

